—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered October 7, 1992, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that improper comments made by the prosecutor during summation deprived him of a fair trial. By failing to specifically object to these comments at the trial, the defendant did not preserve this contention for appellate review (see, CPL 470.05 [2]; People v Wirts, 178 AD2d 165). In any event, the argument is without merit. The prosecutor’s comments, which insinuated that the defendant tailored his testimony and intimidated the defense witnesses simply by his *812presence in the courtroom, were a fair response to the summation of the defense counsel (see, People v Martin, 149 AD2d 534).
Additionally without merit is the defendant’s contention that the trial court improperly refused to provide the jury with a definition of "home” within the meaning of the crime charged, which excludes possession of a loaded firearm in a person’s home or place of business (see, Penal Law § 265.02 [4]; People v Powell, 54 NY2d 524). The jury was presented with conflicting evidence as to whether the defendant resided in the apartment in question. Under the circumstances of the case, the charge was sufficient for the jury to determine the issue (see, People v Williams, 167 AD2d 565). Bracken, J. P., Copertino, Altman and Friedmann, JJ., concur.